Citation Nr: 1546915	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for neuropathy in fingers and hands, to include as due to herbicide exposure in service.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active duty military service from March 1969 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to service connection for neuropathic disability in his fingers and hands claimed as numbness.  The RO previously denied this claim in September 2013 because the Veteran had no treatment in service and no current diagnosis.  The Veteran was afforded a VA examination in September 2013.  At this examination the examiner explained that the Veteran had no current diagnosis to explain transient feelings of numbness in hands.  However, at the Veteran's hearing in May 2015, he stated that at the examination his hands were not bothering him and he was experiencing no symptoms at that time. 

In his hearing and in the May 2015 statement of the Veteran's representative, the Veteran refers to an independent medical opinion from Dr. G. Clark.  He indicates that in this report, Dr. Clark opines that the Veteran has numbness in his hands and arms.  In the morning his hands are asleep, he has difficulty with fine motor skills and over all difficulty with numbness in his hands.  Dr. Clark recommended a nerve conduction study.  A copy of Dr. Clark's report is not currently associated with the claims file and should be obtained.  

As such, the Board is remanding this claim for an additional examination in order for the Veteran to undergo a nerve conduction study or an EMG in order to determine the nature and etiology of the numbness in his hands and fingers.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain private treatment records from the Dr. Clark. Thereafter, the RO should attempt to obtain those records

If no records can be obtained, VA's efforts and any resolution determined must be fully documented for the record, and compliance must be achieved with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv)  (2012).

2. The RO/AMC is requested to schedule the Veteran for a neurological examination in order to determine if the Veteran has a current diagnosis of a neurological disability in his hands and fingers that causes symptoms of numbness.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated clinical testing and studies should be conducted, to include a nerve conduction study/EMG.  

If a diagnosis of a disability is made, the examiner should then address the following:  

Is it at least as likely as not as not (i.e., probability of 50 percent) that such disability is etiologically related (incurred in, caused or aggravated by) to the Veteran's active military service?  The examiner should specifically comment on the Veteran's statements regarding exposure to herbicides in service and also his use of the M-60 in service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the above has been completed, the RO/AMC should readjudicate the issues remaining on appeal and if any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


